Citation Nr: 0905370	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-19 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to accrued benefits.

3.  Entitlement death pension benefits.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The Veteran served on active duty from February 26, 1943, to 
May 20, 1943.  He died in August 1983; the appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  At the time of his death, the Veteran did not have a 
claim pending for VA benefits.  

3.  The Veteran served less than 90 days on active duty.

3.  The countable income for all periods pertinent to the 
appellant's claim exceeded the maximum annual income for 
pension benefits.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to accrued benefits.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.160, 3.1000 
(2008).

2.  The appellant's countable income precludes her from 
receiving pension benefits.  38 U.S.C.A. § 1521 (West 2002); 
38 C.F.R. §§ 3.3(b)(3), 3.23, 3.271, 3.272, 3.273 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  The Board finds that 
such is the case as to the issue here on appeal.  Therefore, 
based on the Court's decision in Manning, the Board concludes 
that the appellant's accrued benefits and death pension 
claims are not subject to the provisions of the VCAA.

Legal Criteria

Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled to, on the basis of evidence in the 
file at the date of death (accrued benefits) and due and 
unpaid for a period of not more than two years prior to 
death, may be paid to certain parties.  38 U.S.C.A. § 5121(a) 
(West 2002); 38 C.F.R. § 3.1000(a) (2008).

The Board notes that a revision to the law regarding accrued 
benefits claims, enacted by Congress and signed by the 
President as the Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. § 
5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits.  This revision relates to cases 
where the veteran's death occurred on or after the date of 
enactment, December 16, 2003.

Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c).

Death Pension Benefits

In order to establish basic eligibility for VA death pension 
benefits to the surviving spouse of a veteran, the veteran 
must have had the requisite service.  38 U.S.C.A. § 1541(a); 
38 C.F.R. §§ 3.3, 3.314(b).  A veteran has met the necessary 
service requirements if he served in active military, naval, 
or air service under one of the following conditions: (1) for 
90 days or more during a period of war; (2) during a period 
of war and was discharged or released from service for a 
service-connected disability; (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 
3.3(a).  

Payments of VA pension benefits are made at a specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. § 1521.  In 
determining countable income, all payments of any kind or 
from any source will be included unless specifically excluded 
by law or regulation.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 
3.271, 3.262, 3.272.

Analysis

Appellant seeks VA benefits related to her husband's death in 
August 1983.  She argues that he was ill in service with 
sinus trouble, required hospitalization and then surgery, and 
was released due to this disability.  The record reflects 
that he served on active duty from February 26, 1943, to May 
20, 1943, a period of less than 90 days.  His WD AGO 55 form 
reflects that he received no wounds but was in poor physical 
condition at discharge.  

The record reflects and the appellant does not dispute that 
the Veteran filed no claim for VA monetary benefits.  As 
such, he had no claim pending at death.  Thus, accrued 
benefits must be denied.  

In December 2005, the appellant filed an application (VA Form 
21-534) for dependency and indemnity compensation (DIC), 
death pension, and accrued benefits-including death 
compensation.  In February 2006 the RO issued a decision 
notifying her that her claim for VA pension benefits was 
denied because her husband did not have qualifying service.  
In the May 2007 statement of the case, the RO continued the 
denial of the claim and explained that her countable income 
exceeded the maximum annual pension rate.

The Veteran did not have 90 days of qualifying service 
according to his WD AGO 55.  The U.S. Court of Appeals for 
Veterans Claims has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the United States Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Moreover, she has excess income for death pension.  The 
appellant reported no net worth and indicated that she 
received $12,024.00 in Social Security benefits annually in 
2005.  Her income was figured using the cost of living 
increase of $12,516.00 effective December 1, 2005.  She 
reported no dependents and no medical expenses to reduce her 
countable income, and she indicated that the state paid her 
medicare premium.  Thus, her income exceeded the maximum 
annual pension rate for a surviving spouse with no dependents 
for the time period in which she applied, which was 
$7,094.00.  See VA Manual M21-1, Appendix B.  The maximum 
annual pension rate (MAPR) is set by Congress.  That rate, 
which may change yearly, is published in Appendix B of the 
Veterans Benefits Administration Manual M21-1.  38 U.S.C.A. § 
1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23.  The MAPR has 
subsequently risen to $7,329, effective December 1, 2006.  
Clearly, her reported income exceeds this amount as well.  

As the pertinent facts are not in dispute and the law is 
dispositive, these claims must be denied because of the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Entitlement to accrued benefits is denied.

Entitlement death pension benefits is denied.

REMAND

The appellant contends in essence that the cause of the 
Veteran's death is related to service.  Thus, she seeks 
service connection for the cause of the veteran's death, and 
her claim has been characterized accordingly by the Board.  
She urged that he became ill in service, had an operation on 
his sinuses, suffered infection and was discharged from 
service due to the residuals of this problem.  His WD AGO 55 
form reflects that he received no wounds but was in poor 
physical condition at discharge.  

As previously noted, the VCAA and the pertinent implementing 
regulation provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  VA must notify the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant

The record does not reflect that the RO has complied with the 
notice requirements of the VCAA and the pertinent 
implementing regulation.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
appellant a letter providing all required 
notice in response to her claim for 
service connection for the cause of the 
Veteran's death.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the appellant and request her to 
submit the outstanding evidence.

3.  The RO or AMC should also undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, she 
should be provided a Supplemental 
Statement of the Case and the requisite 
opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)





of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


